Court of Appeals
                           Sixth Appellate District of Texas

                                      JUDGMENT


In the Interest of J.D., Jr., and C.D.,                Appeal from the 102nd District Court of
Children                                               Bowie County, Texas (Tr. Ct. No.
                                                       17C1324-102). Opinion delivered by Chief
No. 06-18-00105-CV                                     Justice Morriss, Justice Burgess and Justice
                                                       Stevens participating.




        As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
        We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                       RENDERED MARCH 22, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk